All the attorneys for appellants, and the Attorney General, for the state, appeared in open court, and by agreement submitted the case upon the record in this appeal and waived the filing of briefs.
It is ordered that the rates, rules, and regulations contained in Order No. 515, which is involved herein, become effective as of the date of the said original order, to wit, the 30th day of September, A.D. 1911. Tariff under this order to become operative as to the various lines when the schedule of rates is printed and filed with the commission.
All the Justices concur. *Page 234